DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the Lepers reference does not disclose information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components, as required by the amended claims. The Examiner disagrees and points Applicant to Table 1 of Lepers that has been reproduced below. 

    PNG
    media_image1.png
    386
    757
    media_image1.png
    Greyscale

Here, data is being generated with respect to the bandwidth to the master node. This bandwidth information is “information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components”. The interconnection of the individual components is shown on the left side of the table where individual threads are listed and the performance of those thread connections is listed. This is also based on a performance counter as bits of code are being used to monitor the events between the master node and slave node in order to get the measured bandwidth. As such, the cited section of the Lepers reference teaches the claimed limitation.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. “LIRA: Adaptive Contention-Aware Thread Placement for Parallel Runtime Systems” (hereinafter “Collins”), in view of Bhadauria et al. “An Approach to Resource-Aware Co-Scheduling for CMPs” (hereinafter “Bhadauria”), in view of Alvarado et al. Realizing Energy-efficient Thread Affinity Configurations with Supervised Learning (hereinafter “Alvarado”), in further view of Lepers et al. “Thread and Memory Placement on NUMA Systems: Asymmetry Matters” (hereinafter “Lepers”).
Regarding claim 1, Collins teaches A method, comprising: performing by one or more computing devices: (Abstract, Lira is run on the same socket on a multi socket machine, and performance of programs is measured across the sockets)
generating a description of a workload for a multi-core system based at least in part on results from executing multiple profiling sessions on the multi-core system (Abstract, Introduction, 5th paragraph, Figures 1 and 2, Section 2, 1st paragraph, Section 4.2, 1st paragraph, Different variants of workloads are run on the multi-core system, performance counters are run on the experimental platform)
modeling, for the multi-core system, respective behaviors of the workload … based at least in part on: i) the workload description, (Abstract, Introduction, 5th paragraph, Figures 1 and 2, Section 2, 1st paragraph, Section 4.1-4.2, Lira runs a comparison of programs on different sockets of the multi-core system, each run of the program is on a proposed socket and thread of the core to measure a change in performance due to thread placement, a machine description is give through the 16 core dual socket system that runs a program configured to run on 4 threads.) 
wherein at least some of the plurality of proposed thread placements differ from others of the plurality of proposed thread placements in … location for execution of at least some of the threads; (Figure 2, Page 4 Section 4.1, The location of execution using different thread combinations is evaluated to determine if there is any change in performance due to thread placement.) 
determining a thread allocation for the workload based on the respective predictions for the proposed thread placements. (Section 5.2-5.4, 6.3, threads are allocated based on the best choice of where the program should be run)
Collins does not explicitly teach wherein the machine description comprises information regarding performance bandwidth along communication links among a plurality of components of the multi-core system; modeling, for the multi-core system, for a plurality of proposed thread placements, based at least in part on the workload description, the proposed thread placements, wherein at least some of the plurality of proposed thread placements differ from others of the plurality of proposed thread placements in both a number of threads …; generating, based on said modeling, respective predictions of the workload's resource demands and performance for the proposed thread placements on the multi-core system; and
wherein at least some of the plurality of proposed thread placements differ from others of the plurality of proposed thread placements in both a number of threads …; (Section 1 Right column Last full paragraph, Section 2.2, Section 2.3, Section 3.1, Section 4.2, Section 6, The optimal thread count is found by varying the number of threads used)
generating, based on said modeling, respective predictions of the workload's resource demands … on the multi-core system; and (Page 195, Left Column, Last two paragraphs, Figures 5-8, The thread throughput, speedup, power consumption and energy reduction is modeled for a workload distributed on threads.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Collins with Bhadauria as both references deal with scheduling of threads to run programs, in order to implement a system that takes into account the bandwidth limitations of the system and demands a program puts on the multicore system. Bhadauria would modify Collins by taking into account the bandwidth limitations of the system and the effects of running the program in a given configuration have on thread throughput, speedup, power consumption and energy reduction. The benefit of doing so is inferred software behavior from hardware performance counters, will no longer require user knowledge or recompilation and power and energy advantages of adaptive co-scheduling and space sharing based on each application’s resource consumption can be compared. (Bhadauria Page 190, Left Column, First Paragraph)
	The combination of Collins and Bhadauria does not explicitly teach modeling, for the multi-core system, for a plurality of proposed thread placements, based at least in part on the workload description, the proposed thread placements, 
modeling, for the multi-core system, respective behaviors of the workload for a plurality of proposed thread placements based at least in part on: i) the workload description … and the respective proposed thread placements, (Figures 1-3, Section II and III, Table I, a benchmark program is run several times with varying thread placement, affinity and different levels of resource utilization to determine which thread placement provides the best performance, power and energy utilization)
	generating, based on said modeling, respective predictions of the workload's resource demands and performance for the proposed thread placements on the multi-core system; and (Figures 1-3, Section II and III, Table I, a benchmark program is run several times with varying thread placement, affinity and different levels of resource utilization to determine which thread placement provides the best performance, power and energy utilization)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Alvarado with Collins and Bhadauria as the references deal with scheduling of threads to run programs, in order to implement a system that takes into account a plurality of proposed thread placements. Alvarado would modify Collins and Bhadauria by performing a plurality of thread placements and generating performance metrics based on those placements. The benefit of doing so is the system provides a general strategy for rapid development of portable heuristics for system-level optimizations and intelligent thread mapping and migration decisions can be made using an ML-based tool. (Alvarado Introduction, Page Two, Left Column)
The combination of Collins, Bhadauria and Alvarado does not explicitly teach wherein the generated description comprises information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components of the multi-core system to other individual ones of the plurality of components of the multi-core system based at least in part on and values of one or more machine performance counters; modeling, for the multi-core system, …  the information regarding performance bandwidth,
Lepers teaches wherein the generated description comprises information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components of the multi-core system to other individual ones of the plurality of components of the multi-core system based at least in part on and values of one or more machine performance counters; (Table 1, Page 218 Left column first paragraph, The bandwidths for each core to the “master” node is measured, different thread configurations of the multicore system are modeled)
modeling, for the multi-core system, …  the information regarding performance bandwidth, (Table 1, Page 218 Left column first paragraph, The bandwidths for each core to the “master” node is measured)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Collins, Bhadauria and Alvarado with Lepers as all of the references deal with scheduling of threads to run programs, in order to implement a system that takes into account the latency and bandwidth limitations of the system. Lepers would modify the combination of Collins, Bhadauria and Alvarado by taking into account the latency and bandwidth limitations of the system and the effects of running the program on different sockets of the multi-core system. The benefit of doing so is the algorithm that efficiently computes the placement of 

Regarding claim 2, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. Collins teaches … based at least in part on results of executing one or more stress applications on the multi-core system; and (Section 5.4, Figure 6, The load on the CPU and performance of the system is measured as the workload is applied to the system.)
values of the one or more machine performance counters configured to monitor one or more performance indicators during execution of a synthetic workload on the multi-core system. (Section 5.4, 6.1 3rd paragraph on page 7, 6.4, Figure 9, A synthetic workload is run on the system and each thread periodically measures its hardware performance counters)
The combination of Collins, Bhadauria, Alvarado does not explicitly teach further comprising generating the information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components of the multi-core system to other individual ones of the plurality of components of the multi-core system
Lepers teaches further comprising generating the information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components of the multi-core system to other individual ones of the plurality of components of the multi-core system (Table 1, Page 218 Left column first paragraph, The bandwidths for each core to the “master” node is measured)

Regarding claim 3, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. Collins teaches wherein said generating the workload description further comprises determining a single-thread execution time … . (Section 5.4, Each thread measures the number of cup cycles spent in a runnable state)
Collins does not explicitly teach, wherein said generating the workload description further comprises determining … resource demands for the single thread. 
Bhadauria teaches wherein said generating the workload description further comprises determining … resource demands for the single thread. (Figures 5-8, The throughput, speedup, power consumption and energy reduction of a single thread is measured)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Collins with Bhadauria as both references deal with scheduling of threads to run programs, in order to implement a system that takes into account the bandwidth limitations of the system and demands a program puts on the multicore system. Bhadauria would modify Collins by taking into account the bandwidth limitations of the system and the effects of running the program in a given configuration have on thread throughput, speedup, power consumption and energy reduction. The benefit of doing so is inferred software behavior from hardware performance counters, will no longer require user knowledge or recompilation and power and energy advantages of adaptive co-scheduling and space sharing based on each application’s resource consumption can be compared. (Bhadauria Page 190, Left Column, First Paragraph)

Regarding claim 4, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. Collins teaches wherein said generating the workload description further comprises determining a value indicating a fraction of the workload capable of executing in parallel. (Page 2, Introduction, First and Third paragraphs, The programs are malleable and allow the thread to core allocation to adapt to the amount of parallelism available within the program.)

Regarding claim 5, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. The combination of Collins, Bhadauria and Alvarado do not explicitly teach, wherein said generating the workload description further comprises determining a latency value for inter-socket communication indicating latency incurred when multiple threads are placed for execution on different respective locations of the multi-core system.
Lepers teaches wherein said generating the workload description further comprises determining a latency value for inter-socket communication indicating latency incurred when multiple threads are placed for execution on different respective locations of the multi-core system. (Figures 1-3, Tables 1-2, Based on different node configurations, the latency incurred due to execution on different nodes is measured)

Regarding claim 6, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. Collins teaches wherein said generating the workload description further comprises determining an extent to which the workload can be re-balanced dynamically between threads based on their progress. (Abstract, Page 2 Introduction Fourth Paragraph, Page 

Regarding claim 7, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. Collins teaches wherein said generating the workload description further comprises determining a value indicating sensitivity to collocation of threads in a core of the multi­ core system. (Introduction First and Second Paragraphs, Page 4 Section 4.1 Fourth Paragraph, The extent to which programs should be collocated is explored, and out of the programs run, a group of programs is shown to increase performance when collocated.)

Regarding claim 8, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. Collins teaches further comprising modeling an expected hardware resource consumption for threads executing the workload on the multi-core system, wherein the hardware resources comprise … and compute resources within a core of the multi-core system. (Figure 6, The CPU load of system executing the workload is measured)
The combination of Collins, Bhadauria and Alvarado do not explicitly teach, wherein the hardware resources comprise communication bandwidths at individual levels of a memory hierarchy of the multi-core system … .
Lepers teaches wherein the hardware resources comprise communication bandwidths at individual levels of a memory hierarchy of the multi-core system … . (Table 1, The bandwidths for each core to the “master” node is measured)

Regarding claim 9, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. The combination of Collins, Bhadauria and Alvarado do not explicitly teach determining an amount of bandwidth consumed by inter-socket communication; and modeling latency introduced by inter-socket communication.
Lepers teaches determining an amount of bandwidth consumed by inter-socket communication; and modeling latency introduced by inter-socket communication. (Table 1, The latency and bandwidth consumed by inter-socket communication is measured)

Regarding claim 10, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. Collins teaches further comprising determining a load balancing factor indicating where the workload lies on a scale between a fully static workload distribution and a fully work-stealing workload distribution. (Introduction First through Third Paragraphs, Page 4 Section 4.1 Fourth Paragraph, Callisto reduces load imbalance between worker threads in a program by scheduling programs on specific threads, Lira adaptive determines what work can be dynamically moved in order to increase performance)

Regarding claim 11, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 1. Collins teaches further comprising determining a core burstiness value indicating an extent to which the workload's demands for resources in a core of the multi-core system are spread evenly over time or occur in synchronized bursts. (Introduction First Paragraph, Section 5.4.1., Lira-Adaptive schedules workloads based on their burstiness and how they affect the CPU Load)

In regards to claim 12, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 13, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

Regarding claim 14, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 12. Collins teaches wherein to generate the workload description the program instructions are further executable to determine one or more of: a single-thread execution time … ; (Section 5.4, Each thread measures the number of cup cycles spent in a runnable state)
a value indicating a fraction of the workload capable of executing in parallel; (Page 2, Introduction, First and Third paragraphs, The programs are malleable and allow the thread to core allocation to adapt to the amount of parallelism available within the program.)
an extent to which the workload can be re-balanced dynamically between threads based on their progress; and (Abstract, Page 2 Introduction Fourth Paragraph, Page 5 Right column third paragraph, Lira adaptive determines what programs should share the same socket and can dynamically change the programs at runtime)
a value indicating sensitivity to collocation of threads in a core of the multi­ core system. (Introduction First and Second Paragraphs, Page 4 Section 4.1 Fourth Paragraph, The extent to which programs should be collocated is explored, and out of the programs run, a group of programs is shown to increase performance when collocated.)
… resource demands for the single thread; a latency value for inter-socket communication indicating latency incurred when multiple threads are placed for execution on different respective locations of the multi-core system;
Bhadauria teaches … resource demands for the single thread; (Figures 5-8, The throughput, speedup, power consumption and energy reduction of a single thread is measured)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Collins with Bhadauria as both references deal with scheduling of threads to run programs, in order to implement a system that takes into account the bandwidth limitations of the system and demands a program puts on the multicore system. Bhadauria would modify Collins by taking into account the bandwidth limitations of the system and the effects of running the program in a given configuration have on thread throughput, speedup, power consumption and energy reduction. The benefit of doing so is inferred software behavior from hardware performance counters, will no longer require user knowledge or recompilation and power and energy advantages of adaptive co-scheduling and space sharing based on each application’s resource consumption can be compared. (Bhadauria Page 190, Left Column, First Paragraph)
The combination of Collins, Bhadauria and Alvarado does not explicitly disclose a latency value for inter-socket communication indicating latency incurred when multiple threads are placed for execution on different respective locations of the multi-core system;
Lepers teaches a latency value for inter-socket communication indicating latency incurred when multiple threads are placed for execution on different respective locations of the multi-core system; (Figures 1-3, Tables 1-2, Based on different node configurations, the latency incurred due to execution on different nodes is measured)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Collins, Bhadauria and Alvarado with Lepers as all of the references deal with scheduling of threads to run programs, in order to implement a system that takes into account the latency and bandwidth limitations of the system. Lepers would modify the combination of Collins, Bhadauria and Alvarado by taking into account the latency and bandwidth limitations of the system and the effects of running the program on different sockets of the multi-core system. The benefit of doing so is the algorithm that efficiently computes the placement of threads on nodes to maximize the bandwidth between communicating threads. (Lepers Page 287, Left Column, Related Work, First Paragraph)

Regarding claim 15, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 12. Collins teaches an expected hardware resource consumption for threads executing the workload on the multi-core system, wherein the hardware resources comprise … and compute resources within a core of the multi-core system. (Figure 6, The CPU load of system executing the workload is measured)
The combination of Collins, Bhadauria and Alvarado do not explicitly disclose wherein the hardware resources comprise communication bandwidths at individual levels of a memory hierarchy of the multi-core system…; and latency introduced by inter-socket communication. 
wherein the hardware resources comprise communication bandwidths at individual levels of a memory hierarchy of the multi-core system … . (Table 1, The bandwidths for each core to the “master” node is measured)
latency introduced by inter-socket communication. (Table 1, The latency and bandwidth consumed by inter-socket communication is measured)

Regarding claim 16, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 12. Collins teaches a load balancing factor indicating where the workload lies on a scale between a fully static workload distribution and a fully work-stealing workload distribution. (Introduction First through Third Paragraphs, Page 4 Section 4.1 Fourth Paragraph, Callisto reduces load imbalance between worker threads in a program by scheduling programs on specific threads, Lira adaptive determines what work can be dynamically moved in order to increase performance)
The combination of Collins, Bhadauria and Alvarado do not explicitly teach, an amount of bandwidth consumed by inter-socket communication; 
Lepers teaches an amount of bandwidth consumed by inter-socket communication; and (Table 1, The latency and bandwidth consumed by inter-socket communication is measured)

Regarding claim 17, Collins teaches A non-transitory, computer-readable storage medium storing program instructions that when executed on one or more computer devices comprising persistent memory cause the one or more computing devices to perform: (Abstract, 
generating a machine description for a multicore-core system based at least in part on: results of executing one or more stress applications on the multi-core system; and (Section 5.4, Figure 6, The load on the CPU and performance of the system is measured as the workload is applied to the system.)\
values of one or more machine performance counters configured to monitor one or more performance indicators during execution of a synthetic workload on the multi-core system; (Section 5.4, 6.1 3rd paragraph on page 7, 6.4, Figure 9, A synthetic workload is run on the system and each thread periodically measures its hardware performance counters)
generating a description of a workload for a multi-core system based at least in part on results from executing multiple profiling session on the multi-core system and the values of the one or more machine performance counters; (Abstract, Introduction, 5th paragraph, Figures 1 and 2, Section 2, 1st paragraph, Section 4.2, 1st paragraph, Different variants of workloads are run on the multi-core system, performance counters are run on the experimental platform)
modeling, for the multi-core system, respective behaviors of the workload …, based at least in part on, the information of the machine description, the workload description …(Abstract, Introduction, 5th paragraph, Figures 1 and 2, Section 2, 1st paragraph, Section 4.1-4.2, Lira runs a comparison of programs on different sockets of the multi-core system, each run of the program is on a proposed socket and thread of the core to measure a change in performance due to thread placement, a machine description is give through the 16 core dual socket system that runs a program configured to run on 4 threads.) 
wherein at least some of the plurality of proposed thread placements differ from others of the plurality of proposed thread placements in … location for execution of at least some of the threads; (Figure 2, Page 4 Section 4.1, The location of execution using different thread combinations is evaluated to determine if there is any change in performance due to thread placement.) 
generating, based on said modeling, respective predictions of the … performance for … the multi-core system; and (Figures 2-3, 6-9, The performance of the system is modeled and an increase or decrease of the performance is shown, based on the execution of the Lira system.)
determining a thread allocation for the workload based on the respective predictions for the proposed thread placements. (Section 5.2-5.4, 6.3, threads are allocated based on the best choice of where the program should be run)
Collins does not explicitly teach wherein the machine description comprises information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components of the multi-core system to other individual ones of the plurality of components of the multi-core system; and wherein at least some of the plurality of proposed thread placements differ from others of the plurality of proposed thread placements in both a number of threads …; generating, based on said modeling, a prediction of the workload's resource demands … for the multi-core system.
Bhadauria teaches wherein at least some of the plurality of proposed thread placements differ from others of the plurality of proposed thread placements in both a number of threads …; (Section 1 Right column Last full paragraph, Section 2.2, Section 2.3, Section 3.1, Section 4.2, Section 6, The optimal thread count is found by varying the number of threads used)
generating, based on said modeling, respective prediction of the workload's resource demands … for the multi-core system; (Page 195, Left Column, Last two paragraphs, Figures 5-8, The thread throughput, speedup, power consumption and energy reduction is modeled for a workload distributed on threads.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Collins with Bhadauria as both references deal with scheduling of threads to run programs, in order to implement a system that takes into account the bandwidth limitations of the system and demands a program puts on the multicore system. Bhadauria would modify Collins by taking into account the bandwidth limitations of the system and the effects of running the program in a given configuration have on thread throughput, speedup, power consumption and energy reduction. The benefit of doing so is inferred software behavior from hardware performance counters, will no longer require user knowledge or recompilation and power and energy advantages of adaptive co-scheduling and space sharing based on each application’s resource consumption can be compared. (Bhadauria Page 190, Left Column, First Paragraph)
The combination of Collins and Bhadauria does not explicitly teach modeling, for the multi-core system, for a plurality of proposed thread placements, based at least in part on … the workload description and the proposed thread placements, 
	Alvarado teaches modeling, for the multi-core system, for a plurality of proposed thread placements, based at least in part on … the workload description and the proposed thread placements, (Figures 1-3, Section II and III, Table I, a benchmark program is run several times 
generating, based on said modeling, respective predictions of the workload's resource demands and performance for the proposed thread placements on the multi-core system; and (Figures 1-3, Section II and III, Table I, a benchmark program is run several times with varying thread placement, affinity and different levels of resource utilization to determine which thread placement provides the best performance, power and energy utilization)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Alvarado with Collins and Bhadauria as the references deal with scheduling of threads to run programs, in order to implement a system that takes into account a plurality of proposed thread placements. Alvarado would modify Collins and Bhadauria by performing a plurality of thread placements and generating performance metrics based on those placements. The benefit of doing so is the system provides a general strategy for rapid development of portable heuristics for system-level optimizations and intelligent thread mapping and migration decisions can be made using an ML-based tool. (Alvarado Introduction, Page Two, Left Column)
The combination of Collins, Bhadauria and Alvarado does not explicitly teach wherein the machine description comprises information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components of the multi-core system to other individual ones of the plurality of components of the multi-core system;
Lepers teaches wherein the machine description comprises information regarding performance bandwidth along communication links interconnecting individual ones of a plurality of components of the multi-core system to other individual ones of the plurality of components of the multi-core system based at least in part on the values of the one or more machine performance counters;; (Table 1, Page 218 Left column first paragraph, The bandwidths for each core to the “master” node is measured, during the monitoring of different thread configurations)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Collins, Bhadauria and Alvarado with Lepers as all of the references deal with scheduling of threads to run programs, in order to implement a system that takes into account the latency and bandwidth limitations of the system. Lepers would modify the combination of Collins, Bhadauria and Alvarado by taking into account the latency and bandwidth limitations of the system and the effects of running the program on different sockets of the multi-core system. The benefit of doing so is the algorithm that efficiently computes the placement of threads on nodes to maximize the bandwidth between communicating threads. (Lepers Page 287, Left Column, Related Work, First Paragraph)

In regards to claim 18, it is the computer readable embodiment of claim 14 with similar limitations to claim 14, and is such rejected using the same reasoning found in claim 14. 

In regards to claim 19, it is the computer readable embodiment of claim 15 with similar limitations to claim 15, and is such rejected using the same reasoning found in claim 15. 

Regarding claim 20, the combination of Collins, Bhadauria, Alvarado and Lepers teach the limitations of claim 17. Collins teaches determining a load balancing factor indicating where the workload lies on a scale between a fully static workload distribution and a fully work-stealing workload distribution. (Introduction First through Third Paragraphs, Page 4 Section 4.1 Fourth Paragraph, Callisto reduces load imbalance between worker threads in a program by scheduling programs on specific threads, Lira adaptive determines what work can be dynamically moved in order to increase performance)
The combination of Collins, Bhadauria and Alvarado does not explicitly teach determining an amount of bandwidth consumed by inter-socket communication; modeling latency introduced by inter-socket communication; and
Lepers teaches determining an amount of bandwidth consumed by inter-socket communication; modeling latency introduced by inter-socket communication; and (Table 1, The latency and bandwidth consumed by inter-socket communication is measured)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Collins, Bhadauria and Alvarado with Lepers as all of the references deal with scheduling of threads to run programs, in order to implement a system that takes into account the latency and bandwidth limitations of the system. Lepers would modify the combination of Collins, Bhadauria and Alvarado by taking into account the latency and bandwidth limitations of the system and the effects of running the program on different sockets of the multi-core system. The benefit of doing so is the algorithm that efficiently computes the placement of threads on nodes to maximize the bandwidth between communicating threads. (Lepers Page 287, Left Column, Related Work, First Paragraph)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. Gaining insights into multicore cache partitioning: Bridging the gap between simulation and real systems: Also teaches looking at bandwidth performance in a multicore system and assigning threads based on performance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL EDWARD COCCHI/             Examiner, Art Unit 2147                                                                                                                                                                                           
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147